ORDER
PER CURIAM.
Appeal quashed. The appellant in this action, the District Attorney of Philadelphia, asks this Court to *300review the letter of The Honorable Edward Bradley, President Judge of the Court of Common Pleas of Philadelphia, in which the Judge informed the appellant that the November 1975 Special Investigating Grand Jury would be staffed with personnel from the office of the Attorney General of Pennsylvania. No final order was entered.
Title 17 Section 211.202 provides that:
“The Supreme Court shall have exclusive jurisdiction of appeals from final orders of the courts of the common pleas in any of the following classes of cases:
(7) Supersession of a district attorney by an Attorney General or by a Court.”
Act of July 31, 1970, P.L. 673, No. 223, Art. II, § 202, 17 P.S. 211.202(7) (1975-1976 Supp.) (Emphasis added). While this is a case where a court has superseded a district attorney, no final order has been entered within this Court’s definition of the term as set forth in Stadler v. Mt. Oliver Borough, 373 Pa. 316, 317-18, 95 A.2d 776 (1953):
“By a veritable multitude of decisions it has been established that, unless a special right to appeal is expressly given by statute, an appeal will lie only from a definitive order, decree, or judgment which finally determines the action. The Court cannot assume such appellate jurisdiction even by consent of the parties.” (Citations omitted).
Admittedly, the letter of President Judge Bradley expresses a viewpoint as to the propriety of his action. However, the Appellate Court Jurisdiction Act precludes this Court from assuming jurisdiction absent a final order from the court below.1 The orderly adminis*301tration of justice demands that the requirements of Startler be met before this Court accepts jurisdiction.2 See, e. g., City of Philadelphia v. William Penn Business Inst., 423 Pa. 490, 223 A.2d 850 (1966).
MANDERINO, J., filed a dissenting opinion in which NIX, J., joined.

. An analogy to administrative law is inapposite. Under the Administrative Agency Law, “Within thirty days after the service of an adjudication . . any person aggrieved thereby . . . shall have the right to appeal therefrom.” 71 P.S. § *3011710.41. The Act of July 31, 1963, P.L. 425, 71 P.S. § 1710.2, defines an adjudication as:
“[A]ny final order, decree, decision, determination or ruling by an agency affecting personal or property rights, privileges', immunities or obligations of any or all of the parties to the proceedings in which the adjudication is made, but shall not mean any final order, decree, decision, determination or ruling based upon a proceeding before a court.” (Emphasis added).
While a letter from an administrative agency may serve as a final adjudication and afford rights of appeal under the Administrative Agency Law, the Appellate Court Jurisdiction Act and our cases make it clear that this Court may accept jurisdiction only from appeals from final orders.


. There are remedies available to the District Attorney to enable him to secure a final order.